Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered August 14, 1985, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the third degree.
Upon review of the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. The judgment of conviction must therefore be affirmed and the application by defense counsel for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.